          Case 1:19-cr-00734-WHP Document 62
                                          63 Filed 05/19/20
                                                   05/21/20 Page 1 of 3




                                                                DIRECT DIAL    212.763.0883
                                                                DIRECT EMAIL jdabbs@kaplanhecker.com



                                                                              May 19, 2020

VIA ECF                                                                           Application granted.

The Honorable William H. Pauley III
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 1920
New York, New York 10007

                Re:      U.S. v. Romero et al., No. 1:19-cr-734 (WHP)                     May 21, 2020
Dear Judge Pauley:

       We represent Cristian Guerrero-Melgares, a pre-trial defendant in the above-captioned
matter currently detained in the Metropolitan Correctional Center (“MCC”). Earlier today, we filed
a renewed motion requesting that Your Honor issue an order temporarily releasing Mr. Guerrero-
Melgares on bail while awaiting trial (the “Renewed Bail Motion”). The Renewed Bail motion
references medical information contained in Mr. Guerrero-Melgares’ medical records from the MCC
(the “MCC Medical Records”). We respectfully request that Your Honor order the MCC Medical
Records to be filed under seal pursuant to Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d
Cir. 2006). 1 The Government consents to this request. In accordance with Your Honor’s Individual
Practices, the Southern District of New York’s Notice Regarding Privacy and Public Access to
Electronic Civil and Criminal Case Files, Rule 6.2 of the Southern District of New York’s Electronic
Case Filing Rules & Instructions, and Rule 18.1 of the April 1, 2020 Addendum to the Electronic
Case Filing Rules & Instructions, we will file the MCC Medical Records by submitting them to the
Court’s depository box at the Daniel Patrick Moynihan Courthouse if Your Honor grants this
request.

        The Second Circuit recognizes “the common law right of public access to judicial
documents” and “the public and the press[’s] . . . ‘qualified First Amendment right to . . . access
certain judicial documents.’” Lugosch, 435 F.3d at 119-20 (quoting Hartford Courant Co. v.
Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)). In light of the common law right of public access to
judicial documents, the Second Circuit has articulated a three-step process that courts follow to
determine whether documents should be placed under seal. First, a court must decide whether the
documents constitute “judicial documents” such that a presumption of public access applies. See id.
1
 In light of the COVID-19 pandemic, we are simultaneously submitting an unsealed copy of Mr. Guerrero-Melgares’
MCC Medical Records to Your Honor via email and copying the Assistant United States Attorneys on this case.
          Case 1:19-cr-00734-WHP Document 62
                                          63 Filed 05/19/20
                                                   05/21/20 Page 2 of 3


                                                                                                    2

at 119. Second, if the court determines that the documents at issue constitute “judicial documents,”
it must then determine the weight of the presumption of access. Id. Third, after determining the
weight of the presumption of access, the court must balance the competing considerations against
it.” Id. at 120. Countervailing factors “include but are not limited to the danger of impairing law
enforcement or judicial efficiency and the privacy interests of those resisting disclosure.” Id.

        Because the MCC Medical Records are relevant to the relief we seek in the Renewed Bail
Motion, we recognize that they are judicial documents. Id. at 119 (explaining that judicial
documents are those that are “relevant to the performance of the judicial function and useful in the
judicial process.”). However, the presumptive right of access to judicial documents is not absolute.
See, e.g., Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978) (explaining that “the decision
as to access is one best left to the sound discretion of the trial court, a discretion to be exercised in
light of the relevant facts and circumstances of the particular case”). Here, the MCC Medical
Records contain highly personal, confidential, and sensitive information regarding Mr. Guerrero-
Melgares’ health and medical history. They are not limited to Mr. Guerrero-Melgares’ respiratory
condition, but also reflect other sensitive diagnoses and personal information. Where documents
involve highly sensitive personal information, courts in the Second Circuit have recognized an
inherent right to privacy and have permitted those documents that implicate that right to be filed
under seal. United States v. Sattar, 471 F.Supp.2d 380, 387 (S.D.N.Y. 2006) (“[T]here is a
recognized privacy interest in medical records, although that privacy right is neither fundamental
nor absolute.”). Courts in the Second Circuit have also routinely filed under seal defendants’
sensitive medical records. See, e.g., United States v. Daugerdas, No. 09-cr-581, 2020 WL 2097653,
at *3, n.2 (S.D.N.Y. May 1, 2020) (noting that defendant’s BOP medical records submitted in
connection with a motion for a reduction in sentence under the federal compassionate release statute
in light of COVID-19 would be docketed under seal); United States v. Ebbers, No. 02-CR-1144-3,
2020 WL 91399, at *1, n.1 (S.D.N.Y. Jan. 8, 2020) (allowing medical records to be filed under seal);
Ahmad v. White Plains City Sch. Dist., 2019 WL 3202747, at *3 (S.D.N.Y. July 16, 2019) (same);
France v. Morton, 2018 WL 1276860, at *6, n. 12 (S.D.N.Y. Mar. 9, 2018) (same); Bloch v. Pike,
No. 09-CV-5503, 2010 WL 2606355, at *7 (E.D.N.Y. May 20, 2010) (same); Robinson v. Clark,
No. 15-CV-8434 (KMK), 2017 WL 775813, at *10 (S.D.N.Y. Feb. 27, 2017) (filing submission
under seal where documents contained “medical information not appropriate for filing on a public
docket.”).

      Here, too, the Court should exercise its discretion and permit Mr. Guerrero-Melgares’ MCC
Medical Records to be filed under seal.


       Thank you for your consideration of this request.
         Case 1:19-cr-00734-WHP Document 62
                                         63 Filed 05/19/20
                                                  05/21/20 Page 3 of 3


                                                                                           3

                                                  Respectfully submitted,


                                                  Jenna M. Dabbs
                                                  Abra Metz-Dworkin
                                                  Brandon C. Thompson
                                                  KAPLAN HECKER & FINK LLP
                                                  350 Fifth Avenue, Suite 7110
                                                  New York, New York 10118
                                                  Telephone: (212) 763-0883
                                                  Facsimile: (212) 564-0883
                                                  jdabbs@kaplanhecker.com
                                                  ametz-dworkin@kaplanhecker.com
                                                  bthompson@kaplanhecker.com

                                                  Counsel for Cristian Guerrero-Melgares

cc:    (by ECF)
Assistant United States Attorneys Justin Rodriguez, Michael Longyear, and Jacob Warren
